I dissent, and think that the judgment should be affirmed. I adhere to the opinion delivered and the conclusion arrived at in Department. I desire to add only that, in my judgment, the intent of section 14 of article I of our state constitution to discriminate against corporations other than municipal, and against them alone, is so obvious as to leave no room for doubt on the subject. Clearly a constitutional provision must be construed in the light of the law as it stood when the provision was adopted. Now, at the time of the adoption of the provision in question the established law of this state was, that in all cases
of the exercise of the power of eminent domain — irrespective of the character of the persons seeking to exercise it — the owner of the land taken was entitled to only "just compensation"; and that, in determining what was just compensation, as was said inSan Francisco etc. R.R. Co. v. Caldwell, *Page 627 31 Cal. 368, the weight of authority is in favor of "allowing benefits and advantages to be considered in estimating what is a just compensation to be awarded in such cases, and it seems to us that the reasons in support of this view of the subject are unanswerable." (See, also California Pac. R.R. Co. v. Armstrong,46 Cal. 85.) That was the law of the state, and it included the consideration of general as well as special benefits. Now, the purpose of the constitutional provision in question was not to change that judicially determined just principle as to any person except a private corporation; it was to stand as to all other persons, and it forever prohibits the legislature from allowing that just principle to be invoked by such corporation. If that is not a discrimination founded upon no intrinsic or natural difference, and therefore in violation of the federal constitution, I cannot imagine how such a discrimination could exist.
The following is the opinion of Department Two, rendered on the 25th of February, 1902, referred to in the dissenting opinion of Justice McFarland: —